No.    82-69

          I N T E SUPREME COURT O F THE STATE O MONTANA
               H                               F

                                          1982



STATE O MOETANA,
       F

                                   P l a i n t i f f and Respondent,

     VS   .
JAMES E.      JELLE,

                                   Defendant and A p p e l l a n t .



Appeal from:        D i s t r i c t Court of t h e F i f t h J u d i c i a l D i s t r i c t ,
                    I n and f o r t h e County of J e f f e r s o n
                    Honorable Frank B l a i r , J u d g e p r e s i d i n g .

Counsel of Record :

    For Appellant:

           R o b e r t P e t e r s o n a r g u e d , H e l e e n a , Montana

    F o r Respondent:

           Honorable Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
           S h e r i Sprigg argued, A s s i s t a n t Attorney General,
            H e l e n a , Montana
           C e c i l Woodgate a r g u e d , County A t t o r n e y , B o u l d e r , Montana



                                          Submitted:          September 1 5 , 1982

                                             Decided:        O c t o b e r 1 3 , 1982

Filed:     QcTl3'1982
M r . J u s t i c e John          Conway H a r r i s o n d e l i v e r e d       t h e O p i n i o n of    the
Court.


       Petitioner-appellant                 ( d e f e n d a n t ) p l e d g u i l t y to t h e c h a r g e of

criminal         sale        of     dangerous       drugs        and     received         a     three-year
d e f e r r e d s e n t e n c e on J u n e 9 ,       1975.         Subsequently,           the sentence

was     revoked        and        the District        Court       sentenced         d e f e n d a n t to   ten
y e a r s i n t h e Montana S t a t e P r i s o n .            On A u g u s t 1 3 , 1 9 8 1 , d e f e n d a n t
petitioned         t h e D i s t r i c t Court of          t h e F i f t h J u d i c i a l District i n

J e f f e r s o n County f o r p o s t - c o n v i c t i o n       relief.          The p e t i t i o n was
d e n i e d on A u g u s t 2 4 , 1 9 8 1 , and d e f e n d a n t a p p e a l s .
       D e f e n d a n t was a r r e s t e d o n March 2 2 ,             1975,      for the criminal

sale of dangerous d r u g s .                D e f e n d a n t p l e d g u i l t y t o t h e c h a r g e and

j u d g m e n t was r e n d e r e d o n J u n e 9 , 1 9 7 5 . The D i s t r i c t C o u r t imposed
a three-year           d e f e r r e d s e n t e n c e t o g e t h e r w i t h f i v e c o n d i t i o n s of

probation.          The c o n d i t i o n s were as f o l l o w s :
       1.    T h a t t h e d e f e n d a n t s e e k and c o m p l e t e r e h a b i l i t a t i o n f o r
h i s a d m i t t e d a l c o h o l i s m and t h a t he make e v e r y e f f o r t t o a t t e n d a

vo-tech       s c h o o l and a c q u i r e t r a i n i n g and e d u c a t i o n t h a t w i l l p r e -

p a r e him f o r employment.
       2.    That      the        defendant      obey     all      statutes         of    the    S t a t e of
Montana          and         all       municipal          regulations               and       ordinances.
       3.    That      the        defendant       abstain         from     association           with      all

known u s e r s and s e l l e r s o f d a n g e r o u s d r u g s .

       4.    T h a t t h e d e f e n d a n t comply w i t h a l l r u l e s and r e q u i r e m e n t s
of    t h e Board o f P a r d o n s , and r e p o r t r e g u l a r l y to t h e r e p r e s e n t a -
t i v e of s a i d board.
       Two d a y s l a t e r , o n J u n e 11, 1 9 7 5 , d e f e n d a n t c o m m i t t e d a m i s -
d e m e a n o r t h e f t f o r which h e p l e d g u i l t y .             On J u l y 7 ,      1975,      the
Jefferson         County          Attorney's       Office         filed      a    motion        to   revoke
d e f e r r e d i m p o s i t i o n o f s e n t e n c e on t h e g r o u n d s t h a t d e f e n d a n t had
v i o l a t e d numbers t w o and t h r e e of h i s p r o b a t i o n by u s i n g a l c o h o l

and committing a misdemeanor t h e £t .                           A f t e r h e a r i n g , on J u l y 1 4 ,

1 9 7 5 , t h e D i s t r i c t C o u r t d e n i e d t h e m o t i o n t o r e v o k e b u t amended

the     original        deferred          sentence        to     include         another        condition,
" [ t l h a t t h e d e f e n d a n t be c o m m i t t e d        t o and c o n f i n e d a t t h e Warm
Springs State Hospital,                      f o r n o t l e s s t h a n two y e a r s ,             f o r treat-
ment      of        his       alcoholism,           and     other      psychological                 problems."
       Defendant           was c o m m i t t e d     to t h e Warm S p r i n g s S t a t e H o s p i t a l
b u t escaped w i t h i n s i x weeks,                     sometime around August 2 0 ,                      1975.
S h o r t l y af ter defendant                l e f t W a r m S p r i n g s , d e f e n d a n t was i d e n -
t i f i e d as a p a r t i c i p a n t i n a r o b b e r y i n M i s s o u l a , Montana.                      The
day     after           the     robbery,           defendant        was        arrested         in     Colorado
following           a     shoot-out          between        defendant I         s        companion     and     the

C o l o r a d o Highway P a t r o l .             Although t h e shoot-out                  resulted in two

d e a t h s , c h a r g e s a g a i n s t d e f e n d a n t were d r o p p e d b e c a u s e h e had n o t
taken p a r t i n the shooting incident.

       On O c t o b e r 8 ,          1975,    t h e J e f f e r s o n County A t t o r n e y ' s          Office
f i l e d a s e c o n d m o t i o n t o r e v o k e t h e d e f e r r e d i m p o s i t i o n of              sen-

t e n c e upon       the       following grounds;               t h a t d e f e n d a n t had        l e f t Warm

Spring? without                 c o n s e n t of     the    staff,        t h a t d e f e n d a n t had       com-
m i t t e d t h e o f f e n s e of       robbery,          t h a t d e f e n d a n t had b e e n a r r e s t e d
by    the      Colorado          Highway          Patrol,      that       defendant           had     left     the

jurisdiction              of     his     parole       officer         without             permission,         that
d e f e n d a n t had e n g a g e d i n a s e r i e s o f c o n t i n u o u s v i o l a t i o n s of t h e

c o n d i t i o n s o f t h e d e f e r r e d s e n t e n c e , and t h a t it was i n t h e b e s t

i n t e r e s t s of      s o c i e t y t h a t d e f e n d a n t be       incarcerated             a t Montana
State Prison.                  On O c t o b e r 13, 1 9 7 5 ,       the D i s t r i c t Court revoked
the deferred              i m p o s i t i o n of    s e n t e n c e and     s e n t e n c e d d e f e n d a n t to
t e n years         i n t h e Montana S t a t e P r i s o n on h i s p r e v i o u s p l e a of

guilty         to       the     charge       of     criminal        sale            of    dangerous       drugs.
       The      District             Court    of      the      Fourth          Judicial        District         in
Missoula,           Montana,           ordered        defendant           to        return      to     Missoula
w h e r e u p o n d e f e n d a n t p l e d g u i l t y to t h e r o b b e r y c h a r g e .           On March
1 2 , 1 9 7 6 , d e f e n d a n t was s e n t e n c e d t o f o r t y y e a r s i n t h e Montana
State Prison,                 with    credit        for    181 days         already served               in    the
Missoula County j a i l .

       On A u g u s t 1 3 , 1 9 8 1 , d e f e n d a n t p e t i t i o n e d              t h e District Court

of    the      Fifth Judicial                District        in Jefferson                 County     f o r post-
c o n v i c t i o n r e l i e f p u r s u a n t to s e c t i o n 46-21-101,                     MCA,    on t h e cri-

m i n a l s a l e of dangerous d r u g s s e n t e n c e .                    On A u g u s t 2 4 , 1 9 8 1 , t h e
District Court denied the p e t i t i o n .

      On J u n e        18,   1 9 8 2 , d e f e n d a n t was r e l e a s e d               from t h e         Montana

S t a t e P r i s o n on p a r o l e .           A s o f J u l y 1, 1 9 8 2 ,         the projected d a t e

f o r defendant's             t e r m i n a t i o n of      parole          was J u n e 2 0 ,            2012.         It

appears        defendant         has        been      granted          approximately                   three     years,

seventy-four             days       of      good       time         since       he   began             serving       the
Missoula         County         sentence.                According              to   the          Department          of
Institutions,             Corrections              Division,            defendant's               obligation           to

J e f f e r s o n County to t h e t e n - y e a r                s e n t e n c e was f u l f i l l e d o n A p r i l
21,     1982,        and he was d i s c h a r g e d d u e t o c o m p l e t i o n of                       h i s sen-
tence.

      Defendant a p p e a l s t h e D i s t r i c t C o u r t of                     the F i f t h J u d i c i a l
District's           denial      of        his     petition           for    post-conviction                   relief.
      The i s s u e s r a i s e d on a p p e a l a r e :
      1.      Whether t h e a p p e a l             from t h e D i s t r i c t C o u r t ' s              d e n i a l of

defendant I      s      petition             for      post-conviction                 relief              is      moot.
      2.      Whether         the        District         Court         violated            section           95-2206,

R.C.M.,       1947,       (now c o d i f i e d as s e c t i o n 46-18-201,                       MCA),        and A r t .
11, S e c .     1 7 , o f t h e Montana C o n s t i t u t i o n by amending d e f e n d a n t ' s

deferred        sentence         to       i n c l u d e a mandatory              two-year              term a t t h e
Warm Springs S t a t e Hospital.
      3.      Whether t h e             i m p o s i t i o n of      a mandatory two-year                       term a t

W a r m S p r i n g s S t a t e H o s p i t a l was n o t a c t u a l l y a c o n d i t i o n of                     the

deferred        i m p o s i t i o n of        sentence but              r a t h e r a v a l i d penal               sen-
tence.

      4.      Whether t h e D i s t r i c t Court l a c k e d j u r i s d i c t i o n to e n t e r -

t a i n a s e c o n d r e v o c a t i o n m o t i o n on O c t o b e r 8 ,                      1975,    a s it had
already          imposed            a       penal         sentence              on     July             14,       1975.
      Respondent a r g u e s s i n c e d e f e n d a n t h a s a t t a c k e d o n l y t h e sen-

t e n c e f r o m J e f f e r s o n C o u n t y t h a t h a s now e x p i r e d ,                  the appeal          is
moot.       The U n i t e d S t a t e s Supreme C o u r t r e c e n t l y r u l e d upon t h i s

i s s u e i n Lane v. Williams ( 1 9 8 2 ) ,                             U.S.          .-   ,   1 0 2 S.Ct.       1322,
  ---   -    L.Ed.2d       -    ----
                                       .   I n -- e , two d e f e n d a n t s e n t e r e d i n t o a p l e a
                                               Lan

bargain with                state-court            prosecutors.             The      offense     carried         an
i n d e t e r m i n a t e s e n t e n c e of i m p r i s o n m e n t and a m a n d a t o r y t h r e e - y e a r
parole term.                When t h e t w o d e f e n d a n t s p l e d g u i l t y ,        t h e y were n o t

informed            that       t h e i r negotiated         sentence         included         t h e mandatory

parole         term.             Both       defendants           served        time     in    prison,        were
discharged               and    subsequently            violated       the         conditions        of     their

parole.              When       defendants         were     forced        to       return     to p r i s o n     as
parole violators they petitioned                              f o r a w r i t of h a b e a s c o r p u s i n
F e d e r a l D i s t r i c t Court seeking t o e l i m i n a t e t h e mandatory p a r o l e

term f r o m t h e i r s e n t e n c e s .           The U n i t e d S t a t e s Supreme C o u r t h e l d
t h a t had         defendants             s o u g h t to s e t a s i d e       their       convictions        and

pled         anew,        their        cases would         not    be moot as d e f e n d a n t s would

t h e n be f r e e t o s t a n d t r i a l f o r t h e o f f e n s e and p o s s i b l y r e c e i v e
greater         sentences.                 However,       defendants           s o u g h t o n l y to     attack
t h e i r s e n t e n c e s , w h i c h had e x p i r e d          i n t h e c o u r s e of       t h e i r pro-
ceedings.             The U n i t e d S t a t e s Supreme C o u r t h e l d :
                   " S i n c e r e s p o n d e n t s e l e c t e d o n l y to a t t a c k
                   t h e i r s e n t e n c e s , and s i n c e t h o s e s e n t e n c e s
                   expired during the course of                                t h e s e pro-
                   c e e d i n g s , t h i s case i s moot.                 'Nullification
                   o f a c o n v i c t i o n may h a v e i m p o r t a n t b e n e f i t s
                   f o r a defendant             . ..      but urging i n a habeas
                   c o r p u s p r o c e e d i n g t h e c o r r e c t i o n of a s e n t e n c e
                   a l r e a d y s e r v e d is a n o t h e r matter. '                  North
                   C a r o l i n a v . R i c e , 404 U.S. 2 4 4 , 2 4 8 , 9 2 S . C t .
                   4 0 2 , 4 0 5 , 30 L.Ed.2d 413."                 1 0 2 S.Ct. a t 1327.
        In     the        present           case     as     in     Lane,           supra,     defendant          is

a t t e m p t i n g t o a t t a c k o n l y t h e s e n t e n c e t h a t a r o s e from h i s p l e a
o f g u i l t y t o t h e c h a r g e o f c r i m i n a l s a l e of d a n g e r o u s d r u g s .              As

explained            above,        considering          t h e amount o f            good     t i m e defendant
h a s a c c u m u l a t e d w h i l e s e r v i n g t h e J e f f e r s o n County s e n t e n c e and
t h e merged M i s s o u l a C o u n t y s e n t e n c e ,            t h e J e f f e r s o n County s e n -
t e n c e h a s now e x p i r e d and d e f e n d a n t ' s a p p e a l i s moot.                   T h i s Court
w i l l not         c o n s i d e r moot p o i n t s .        S t a t e v.         Binzler     (1979),       ----


Mont    . --         ,   599 P.2d 3 4 9 , 3 6 S t . R e p .        1580.
        Defendant argues a previous ten-year                                sentence contained i n a

pre-sentence               investigation report                  would      have      greater        in£ l u e n c e
upon         the      sentencing             judge     than       would        a     two-year        sentence.
However, a s e n t e n c i n g j u d g e is to be c o n c e r n e d p r i m a r i l y w i t h t h e

f a c t of    a    previous       conviction,                not    the   accompanying       sentence.
S e e s e c t i o n 46-18-501,       et seq.,           MCA.        Here, t h e r e c o r d i s v o i d of

any    indication         that     defendant I           s       Missoula    County     sentence      was
influenced         by    the     length         of      the        Jefferson      County     sentence.
      A s d e f e n d a n t ' s a p p e a l is now moot and a s t h e r e is n o t h i n g             in

t h e r e c o r d which r e f l e c t s d e f e n d a n t r e c e i v e d a g r e a t e r s e n t e n c e
in    Missoula       County      due     to      the         Jefferson      County     sentence,      the
District          Court's      denial          of       defendant's          petition       for    post-

c o n v i c t i o n r e l i e f is a f f irmed      .
                                                        n


W e concur:                                \                 I